      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :
                                               3:17-CR-131
                                      :
           v.
                                      :    (JUDGE MANNION)

PATRICK SUTHERLAND,                   :

                 Defendant            :

                             MEMORANDUM

I.    BACKGROUND
     On May 11, 2020, defendant Patrick Sutherland, an inmate at FCI-
Danbury, Connecticut, filed, pro se, a letter Motion for Appointment of
Counsel and a Motion for Compassionate Release, seemingly under 18
U.S.C. §3582(c)(1)(A), requesting a recalculation of his sentence
computation by the BOP related to his 46-month prison sentence, as well as
his immediate transfer to home confinement due to the COVID-19 pandemic.
Defendant alleges that “in FCI Danbury we have the highest cases of COVID-
19 [and that] me being exposed to this virus can be deadly being that I have
high blood pressure.” As such, he requests the court to release him to home
confinement to serve the remainder of his prison sentence.
     Defendant alleges that the BOP has incorrectly computed his sentence
and seeks the court to direct the BOP to change his sentence computation
to be 3 years and 10 months. Specifically, Sutherland alleges that his prison

                                     1
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 2 of 20




sentence is “a term of 3 years and 10 months” but the BOP incorrectly “has
[him] doing 4 years and 1 month.” The court construes defendant’s second
request pertaining to his sentence computation by the BOP as a petition for
writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 171).1 Defendant
also seeks the court to appoint him counsel so that he can challenge the
BOP’s computation of his sentence.
      Sutherland also requests the court to alter his sentence and to
immediately release him from confinement in prison at FCI-Danbury to home
confinement “to serve the remainder of [his] sentence” due to his fear that he
may contract the COVID-19 virus in the prison. Sutherland alleges that “in
FCI-Danbury we have the highest cases of COVID-19” and that “[his] being
exposed to this virus can be deadly being that [he has] high blood pressure.”2
He further states that “with the spread of the virus time is against [him].”


      1
       The court notes that although defendant does not cite to any statutory
basis for his motion, the court finds his filing seeking release from prison to
home confinement is a motion under §3582(c)(1)(A) against the government,
and properly filed in his criminal case. Insofar as defendant challenges the
BOP’s computation of his sentence, his motion is a petition for writ of habeas
corpus pursuant to 28 U.S.C. §2241. Thus, to this extent, defendant is
actually the petitioner, and the proper respondent is Warden Easter at FCI-
Danbury. See 28 U.S.C. §2243. “The writ, or order to show cause shall be
directed to the person having custody of the person detained. These
provisions contemplate a proceeding against some person who has the
immediate custody of the party detained, with the power to produce the body
of such party before the court or judge.” Rumsfeld v. Padilla, 542 U.S. 426,
434 (2004). Also, defendant must file his habeas petition with the district
court where he is confined.
      2
        The court notes that it considered defendant’s physical condition
stated in his PSR, (Doc. 156 at 12-13), which reflects that he is 31 years old
                                       2
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 3 of 20




     In his motion, (Doc. 171 at 2), defendant also represents that he has
exhausted all of his BOP administrative remedies.
     On May 12, 2020, defendant filed another letter repeating his allegation
that the BOP incorrectly calculated his prison term to be 4 years, 1 month
and 19 days despite the fact that this court sentenced him to a prison term
of 3 years and 10 months to run concurrent with his sentence imposed by
the District Court for the Eastern District of New York. (Doc. 173). Defendant
also again requests the court to transfer him to home confinement due to
COVID-19 and his alleged high blood pressure. He further states that he was
schedule to be released to a halfway house on June 9, 2020, for 6 months,



and that he did not have any indicated medical conditions. He also reported
that he was in “good physical health.” Nor was it noted that defendant was
taking any medication. The government also submitted defendant’s
numerous BOP medical records from 2017 through 2020. (Doc. 176). As the
government points out in its brief, (Doc. 178 at 3-4): “a review of
[Sutherland’s] attached BOP medical records show that he has no history of
high blood pressure, does not treat for the same, nor take medications
related to high blood pressure. The medical conditions noted in the reports
include: (1) alcohol use disorder: sever; (2) opioid use disorder: moderate;
(3) mononeuropathy of upper limb; (4) impacted cerumen; (5) acute
respiratory infection, unspecified; (6) unspecified hemorrhoids; (7) pain,
unspecified; (8) sprain of unspecified parts of lumbar spine and pelvis; (9)
crushing injury of part(s) of wrist, and fingers; and (10) body mass index
(BMI) 36.0-36.9, adult. This list of aliments includes medical conditions
treated over the course of Sutherland’s incarceration, many of which have
resolved and none of which seemingly increase his risk to COVID-19 with
the possible exception of being overweight.”
      The government also indicates that “Sutherland was tested for COVID-
19 on May 15, 2020, with negative results.” (Id. at 4).
                                      3
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 4 of 20




and that his home detention eligibility date is July 8, 2020. Defendant also
states that his Reentry Plan has already been approved by the probation
department. He further repeats that he has exhausted all of his BOP
administrative remedies. Defendant attached a copy of his BOP Sentence
Computation Data as well as his Individualized Reentry Plan. Defendant’s
BOP projected release date from prion is December 5, 2020.
      The court directed the government to respond to Sutherland’s motion
on May 13, 2020. (Doc. 172). On May 18 and 19, 2020, the government filed
its brief in opposition with an attached Exhibit, namely, the Declaration of
Warden Easter filed in an unrelated inmate class action against the BOP
pending in the District Court for Connecticut, regarding the response of the
BOP to COVID-19 at FCI-Danbury and its camps, as well as the BOP’s
implementation of Attorney General Barr’s memoranda issued with respect
to the CARES Act, (Docs. 178 & 178-1). The government separately filed
Exhibits under Seal which pertain to defendant’s BOP medical records from
2017 through 2020. (Doc. 176).
      On May 28, 2020, defendant filed a letter, construed as his reply brief,
in which he states that he filed two “cop-outs”, i.e., Inmate Requests to Staff,
in which he sought his immediate release from prison to home confinement
under the CARES Act due to COVID-19. In his reply brief, defendant also
alleges that the prison population has grown to capacity and that he cannot
perform social distancing making it harder for him to protect himself from the
virus. He attached a copy of his May 3, 2020 Inmate Request to Warden

                                       4
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 5 of 20




Easter with a May 12, 2020 response from a staff member, whose signature
is illegible, denying defendant’s request stating that “[he is] ineligible for HC
[home confinement] since [he is] a ‘low’ pattern score.” Defendant also
attached a copy of his May 12, 2020 Inmate Request to Case Manager
Lessard again requesting that he be considered for home confinement. On
May 13, 2020, defendant received a response from a staff member, whose
signature is illegible, denying defendant’s request stating that “under the
current criteria, you are ineligible [for home confinement] if you are in a low
pattern zone.”
      Further, on June 4, 2020, Sutherland’s fiancé Samantha McCrae wrote
a letter to the court stating that she needs assistance from defendant in
raising their three children and that she fears “the conditions in [FCI Danbury]
will not keep him safe from contracting the COVID-19.” (Doc. 180). As such,
Ms. McCrae requests the court to change Sutherland’s prison sentence to
time served and return him home with her.
      On June 5, 2020, despite the rule allowing only one reply brief,
Sutherland filed another reply brief with copies of his BOP medical records
attached as exhibits. (Docs. 181, 181-1). Sutherland alleges that one inmate
in his housing unit recently has tested positive for COVID-19, that he was
exposed to this inmate, and that the unit has not been properly cleaned. He
also contends that his medical conditions put him at higher risk of suffering
severe complications if he contracts the virus, and that the BOP still has not



                                       5
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 6 of 20




corrected his sentence computation which he claims requires him to serve a
longer sentence than the court imposed.
      Insofar as Sutherland requests the court to direct the BOP to correct
his sentence computation, his motion is properly construed as a habeas
petition under §2241. See Harris v. BOP, 787 F.Supp.2d 350, 355-56
(WD.Pa. April 4, 2011). To the extent that the court construes defendant’s
motion challenging the BOP’s computation of his sentence as a petition for
writ of habeas corpus pursuant to 28 U.S.C. §2241, it will dismiss it without
prejudice to file it in the District of Connecticut, where habeas jurisdiction
properly arises.3
      To the extent Sutherland requests the court to direct the BOP to
release him from prison to home confinement, the court construes
defendant’s filing as a motion for compassionate release under 18 U.S.C.
§3582(c)(1)(A)(i), and it will be dismissed without prejudice for lack of
jurisdiction due to his failure to exhaust his BOP administrative remedies.
      To the extent defendant is deemed as seeking the court to order the
BOP to find him eligible for immediate home confinement designation under


      3
        “There is a judicially created exhaustion requirement for habeas
petitions brought under 28 U.S.C. §2241.” Furando v. Ortiz, 2020 WL
1922357, *3 (D.N.J. April 21, 2020) (citing Callwood v. Enos, 230 F.3d 627,
633-34 (3d Cir. 2000)). Even though it appears that defendant has not
exhausted all of his administrative remedies available with the BOP
regarding his habeas claim challenging the BOP’s computation of his
sentence, the court will leave it up to the District Court that has jurisdiction
over his petition to decide whether exhaustion was completed.
                                       6
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 7 of 20




the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”),
Pub. L. 116-136, §12003, the court does not have authority to grant his
request for relief and order the BOP to release him to home confinement.4


II.   DISCUSSION5
      In his present filings, (Docs. 171, 173 & 179), defendant initially
challenges the BOP’s computation of his sentence and seemingly requests
the court to direct the BOP to change it to reflect that his prison sentence
should be 3 years and 10 months as opposed the BOP’s determination of 4
years and 1 month. The court construes defendant’s instant filing to the
extent he requests the court to correct the BOP’s computation of his
sentence as a petition for writ of habeas corpus pursuant to 28 U.S.C. §2241.
No doubt that a habeas petition under §2241 is the proper vehicle for an
inmate to challenge “the fact or length of confinement”, Presser v. Rodriguez,
411 U.S. 475, 494 (1973), or the “execution” of his confinement. Woodall v.



      4
         Since defendant is proceeding pro se, the court liberally construes his
motion as also seeking relief pursuant to the CARES Act in addition to a
motion for compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A). In
fact, the defendant refers to the CARES Act in his filings requesting the BOP
to release him to home confinement due to COVID-19.
       5
         Defendant is currently serving a 46-month prison sentence, to run
concurrent to his prison sentence imposed in the Eastern District of New
York, that was imposed by this court on November 27, 2018, after he pled
guilty to bank fraud, aid and abet, 18 U.S.C. §1344 and 2. Defendant was
also ordered to be on 3-years of supervised release following the service of
his prison sentence. (Doc. 163).
                                       7
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 8 of 20




Fed. BOP, 432 F.3d 235, 241-42 (3d Cir. 2005). As mentioned, this request
clearly must be presented in a 2241 habeas petition filed in the district where
defendant is confined. See Harris, supra.
     Insofar as defendant seeks his immediate transfer from FCI-Danbury
to home confinement and requests the court to allow him to serve the
remainder of his 46-month prison sentence in home confinement due to the
COVID-19 pandemic, the court construes his filings as a motion
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A). Defendant
states that he is in danger of contracting the virus since the prison has “the
highest cases”, is filled to capacity and he cannot practice social distancing,
and that if he contracts the virus he will be a greater risk of suffering severe
complications due to his alleged high blood pressure. Based on these
allegations, defendant appears to contend that there exists extraordinary
and compelling circumstances warranting his release from prison to home
confinement.6
     In its brief in opposition, the government states that defendant’s
request for compassionate release from prison to home confinement under


      6
        Since the government included in its response all of the safety
measures implemented by the BOP in response to the COVID-19 virus,
(Doc. 178 & Doc. 178-1), since this court is well-aware of all of the safety
measures implemented by the BOP, see Cordaro, 2020 WL 2084960, and
since many of the measures are found on the BOP’s website, they are not
repeated. See also BOP website: www.bop.gov/coronavirus/index.jsp.
      Also, the number of COVID-19 cases in a federal prison can be found
at      COVID-19      Cases,      Federal      Bureau      of       Prisons,
https://www.bop.gov/coronavirus/.
                                       8
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 9 of 20




the First Step Act, 18 U.S.C. §3582(c)(1)(A), should be dismissed because
the defendant has not exhausted his administrative remedies, despite his
contention that he did, since “[a]ccording to BOP records [], Sutherland has
not requested compassionate release in accord with the First Step Act.” As
such, the government asserts that the court lacks jurisdiction over
Sutherland’s motion, and essentially, that it should be dismissed without
prejudice since it is premature. (Doc. 17 at 6-7).
     The government contends that insofar as defendant is seeking relief
under the CARES Act “the determination of placement for service of
sentence [of a defendant] is the exclusive province of the [Federal Bureau of
Prisons (“BOP”)] and this Court lacks jurisdiction to intervene.” (Id. at 7).
Thus, it basically contends that the court lacks the authority to grant
Sutherland the relief that he is seeking under the CRAES Act.
     The court concurs with the government regarding its above two stated
assertions and defendant’s motion will be dismissed without prejudice since
it is premature due to his failure to exhaust his BOP administrative remedies
to the extent it is under the First Step Act, 18 U.S.C. §3582(c)(1)(A).
Defendant’s motion will be dismissed to the extent it is under the CARES Act
since the court does not have the authority to grant defendant relief under
the Act.
      However, the government also argues in its brief, (Doc. 178 at 18-29),
that this court should not additionally construe defendant’s motion seeking
release from prison due to COVID-19 as a habeas petition under 28 U.S.C.

                                      9
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 10 of 20




§2241 since it contends that “[w]ithout any allegation that the execution of
the defendant’s sentence offends the Constitution or otherwise violates
federal law, the Court should not recast these motions as habeas corpus
petitions as a matter of course.” The government recognizes this court’s
decisions in many recent cases similar to Sutherland’s, and notes them in its
brief, (Doc. 178 at 19 n. 9), and submits that this analysis is wrong and
essentially opposes these decisions insofar as this court has been sua
sponte construing the defendant’s motions as §2241 habeas petitions in
addition to motions for compassionate release under §3582(c)(1)(A) and the
CARES Act. The government “submits that where the defendant has
proffered a specific basis for relief – whether it be for release to home
confinement or for a reduction in sentence – the Court should not imply an
additional habeas claim where none has been made.” (Id. at 24). The
government also states that “because Sutherland has not alleged that his
designation to the FCI Danbury to serve his sentence conflicts with or
violates this Court’s sentencing order, he may not challenge the execution
of his sentence under §2241, regardless of whether he is seeking release to
home confinement or a reduction in his sentence.” As such, the government
states that the Court should not re-characterize Sutherland’s motion as a
petition for habeas corpus.” (Id. at 28-29).
     However, as discussed above, the government is not correct insofar
as Sutherland plainly includes a challenge to the BOP’s computation of his
sentence in his motion and supplements, and claims that the BOP has him

                                      10
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 11 of 20




erroneously serving a sentence of 4 years, 1 month and 19 days instead of
3 years and 10 months to which this court sentenced him. He seeks the court
to direct the BOP to correct his sentence computation. In fact, Sutherland
attached a copy of the BOP’s Sentence Computation Data that he is
challenging to his filing. This claim and aspect of Sutherland’s filings, (Docs.
171 & 173), which the government has apparently overlooked, is clearly a
habeas claim under well-established Third Circuit precedence. See
McKnight v. U.S., 27 F.Supp. 3d 575, 579 (D.N.J. June 25, 2014) (court
stated that §2241 “confers habeas jurisdiction to hear the petition of a federal
prisoner who is challenging not the validity but the execution of his sentence,
for instance, by raising claims attacking the Bureau of Prisons (“BOP”)
calculation of his prison term ….” (citing Woodall v. Fed. Bureau of Prisons,
432 F.3d 235, 241 (3d Cir. 2005) (quoting Coady v. Vaughn, 251 F.3d 480,
485 (3d Cir. 2001)). Thus, Sutherland’s claim challenging the BOP’s
sentence computation must be asserted as a habeas petition against
Warden Easter in the U.S. District Court for the District of Connecticut. See
United States v. Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009). This Court
has no jurisdiction over defendant’s stated habeas claim as he is not
detained within this district at the time of the filing of his motion. As such,
defendant must file his §2241 habeas claim contesting the BOP’s sentence
computation in the U.S. District Court for the District of Connecticut since he
is confined in prison in that district. Pursuant to 28 U.S.C. §2243, “[t]he writ,
or order to show cause shall be directed to the person having custody of the

                                       11
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 12 of 20




person detained. These provisions contemplate a proceeding against some
person who has the immediate custody of the party detained, with the power
to produce the body of such party before the court or judge.” Rumsfeld v.
Padilla, 542 U.S. 426, 434 (2004). Thus, for purposes of a habeas action,
the petitioner’s custodian is the warden of the institution holding the
petitioner. Id. at 442.
      In light of the foregoing, the court will dismiss Sutherland’s motion
without prejudice to file a §2241 habeas petition in the U.S. District Court for
the District of Connecticut to the extent that it challenges the BOP’s sentence
computation.
      To the extent Sutherland’s motion is one for compassionate release
under §3582(c)(1)(A), the government has indicated that defendant did not
exhaust all of his BOP administrative remedies regarding any request with
the Warden for home confinement under the FSA due to the COVID-19 virus.
Defendant alleges that he did exhaust all of his BOP administrative
remedies. Defendant submitted copies of his two Inmate Requests to Staff,
(Doc. 179 at 2-3), for support. The first Request is dated May 3, 2020 in
which he requested Warden Easter to consider him for home confinement
under the CARES Act, with a Staff Member’s May 12, 2020 response
advising him that he is ineligible. The second Request is dated May 12, 2020
addressed to Case Manager Lessard requesting that he be considered for
home confinement since he “meet[s] all required criteria posted on the
bulletin board”, and the response dated May 13, 2020 stating that he was

                                      12
     Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 13 of 20




ineligible under current criteria. However, contrary to Sutherland’s assertion,
these two Requests for home confinement do not show that he exhausted
all of his available BOP administrative remedies as required. As stated, the
government represents that the BOP records show that “Sutherland has not
requested compassionate release in accord with the First Step Act.” (Doc.
178 at 7). Sutherland’s exhibits do not controvert this assertion. Nor do they
show that he exhausted all of his BOP administrative remedies.
     Also, defendant claims that due to the threat that he may contract the
COVID-19 virus at FCI-Danbury and based on his underlying high blood
pressure, he qualifies to be immediately released to home confinement
based on the CARES Act and pursuant to the FSA, 18 U.S.C.
§3582(c)(1)(A). “As amended by the First Step Act, 18 U.S.C. §3582(c)(1)(A)
authorizes courts to modify a criminal defendant’s sentence for
‘extraordinary and compelling reasons’ ‘upon motion of the Director of the
Bureau of Prisons’ or ‘upon motion of the defendant after the defendant has
fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.’” United States v. Feiling, 2020 WL 1821457, *4
(E.D.Va. April 10, 2020). As mentioned, Sutherland has not filed a request
for a sentence reduction pursuant to the First Step Act and he has not
exhausted all of his BOP administrative remedies with respect to any request
for compassionate release.

                                      13
     Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 14 of 20




      As such, defendant’s motion for compassionate release must be
dismissed for lack of jurisdiction since he has not exhausted his
administrative remedies under §3582(c)(1)(A), “which requires that a
defendant seeking compassionate release present [his] application to the
BOP and then either (1) administratively appeal an adverse result if the BOP
does not agree that [his] sentence should be modified, or (2) wait for 30 days
to pass.” United States v. Zukerman, 2020 WL 1659880, *2 (S.D.N.Y. April
3, 2020). See also United States v. Raia, 954 F.3d 594 (3d Cir. April 2, 2020);
United States v. Smith, 2020 WL 2063417, *2 (N.D.Oh. April 29, 2020) (court
held that defendant failed to fully exhaust his administrative remedies with
respect to his motion for compassionate release “[b]ecause the Warden
explicitly denied his [] request, [defendant] needed to exhaust by appealing
the Warden’s decision.” (citing 28 C.F.R. §542.15(a); B.O.P. Program
Statement 5050.50 §571.63 (citing the Administrative Remedy Program
appellate procedure as the proper method of administratively appealing a
denied §3582(c)(1)(A)); United States v. Brummett, 2020 WL 1492763, at
*1-2 (E.D. Ky. Mar. 27, 2020) (denying request for compassionate release
due to COVID-19 for failure to exhaust because inmate did not appeal
warden’s denial of his request for a reduction in sentence)); United States v.
Edwards, 2020 WL 1987288 (M.D.Tn. April 27, 2020) (Court denied motion
for compassionate release without prejudice until the exhaustion
requirement of 18 U.S.C. §3582(c)(1)(A(i) is satisfied). Here, as the



                                      14
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 15 of 20




government represents, Sutherland has not exhausted all of his BOP
administrative remedies as required prior to his instant filing.
      Secondly, the court cannot yet determine if defendant has
demonstrated that “extraordinary and compelling reasons” warrant a
reduction of his sentence even though he alleges that the conditions at FCI-
Danbury create a high risk that he will contract the COVID-19 virus and that
if he does, he will suffer more severe complications based on his alleged
high blood pressure, since he has not exhausted his administrative
remedies. See Zukerman, 2020 WL 1659880, *2 (“in order to be entitled to
relief under 18 U.S.C. §3582(c)(1)(A)(i), [defendant] must both meet the
exhaustion requirement and demonstrate that ‘extraordinary and compelling
reasons’ warrant a reduction of [her] sentence.”); Raia, 954 F.3d at 597 (“The
First Step Act empowers criminal defendants to request compassionate
release for ‘extraordinary and compelling reasons’” after the defendant
exhausts administrative remedies with the BOP.) (citing 18 U.S.C
§3582(c)(1)(A)(i)). The Third Circuit in Raia, id., also held that defendant’s
failure to comply with §3582(c)(1)(A)’s exhaustion requirement “presents a
glaring roadblock foreclosing compassionate release at this point.”
      As the Third Circuit in Raia, 954 F.3d at 597, explained, “the mere
existence of COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate release,
especially considering BOP’s statutory role, and its extensive and
professional efforts to curtail the virus’s spread.” (citation omitted). See also

                                       15
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 16 of 20




Feiling, 2020 WL 1821457, *5 (“the Court agree[d] with the Third Circuit [in
Raia] and the district courts cited [in its decision] and will join them in holding
that the mere existence of COVID-19 among the prison population and an
inmate’s susceptibility to it do not justify waiver of the administrative
exhaustion requirement under §3582(c)(1)(A).”) (string citations omitted of
several cases finding that since defendant failed to exhaust the
administrative remedies with BOP, the Court does not possess authority to
grant relief under §3582(c)(1)(A)(i), even if based on COVID-19, and that
§3582(c)(1)(A) provided no authority to waive the exhaustion requirement);
Smith, supra (same); Edwards, 2020 WL 1987288, *10 n.6 (court noted that
the Third Circuit’s conclusion in Raia that the exhaustion requirement was
“non-waivable” and that the failure to exhaust administrative remedies
forecloses compassionate release was not “mere ‘dicta’”).
      Moreover, the Third Circuit in Raia, 954 F.3d at 597, stated, ”[g]iven
BOP’s shared desire for a safe and healthy prison environment, we conclude
that strict compliance with §3582(c)(1)(A)’s exhaustion requirement takes on
added—and critical—importance.” See also Feiling, 2020 WL 1821457, *7
(“Because Defendant has failed to exhaust administrative remedies under
§3582(c)(1)(A), the Court lacks authority to grant a sentence modification
under that provision.”); United States v. Soto, 2020 WL 1875147, *1 (D.Co.
April 15, 2020) (“18 U.S.C. §3582(c)(1)(A) imposes a requirement on a
defendant requesting compassionate release to exhaust all administrative
rights before seeking such relief.”) (citation omitted); United States v. Boyles,

                                        16
     Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 17 of 20




2020 WL 1819887, *2 (D.KS. April 10, 2020) (the court held that since
defendant did not exhaust his BOP administrative remedies as required, “it
[did] not decide whether he has established that there are ‘extraordinary and
compelling reasons’ why he should be released.”); United States v. Wright,
2020 WL 1976828 (W.D.La. April 24, 2020) (court did not need to address
whether inmate demonstrated extraordinary and compelling reasons to
warrant his release to home confinement under the provisions of the
compassionate release statute “due to the grave dangers presented by
COVID-19” since inmate did not exhaust his administrative remedies under
18 U.S.C. §3852(c)(1)(A), which is mandatory and “the Court has no power
to waive the exhaustion requirement.”); United States v. Edwards, 2020 WL
1987288 (MD.Tn. April 27, 2020) (after an extensive review of recent cases
filed in light to the COVID-19 pandemic, the court concluded that “[it] cannot
consider the Motion [for compassionate release] until the exhaustion
requirement of 18 U.S.C. §3582(c)(1)(A(i) is satisfied”, and denied the
Motion without prejudice to refiled it once exhaustion was completed); United
States v. Johnson, ---F.3d---, 2020 WL 1663360, *6 (D.Md. April 3, 2020)
(Court held that since prisoner seeking relief under §3582(c)(1)(A) did not
fully exhaust his administrative remedies, it lacked jurisdiction over motion
and would not consider whether prisoner presented “extraordinary and
compelling reasons” warranting his release from prison until exhaustion was
completed).



                                     17
      Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 18 of 20




     Thus, defendant’s motion for compassionate release must be
dismissed for lack of jurisdiction since he has clearly not exhausted all of his
administrative remedies under §3582(c)(1)(A).
      Additionally, insofar as defendant is construed as relying on the
CARES Act, which was signed into law on March 27, 2020, as the basis for
his release to home confinement, such reliance is misplaced.
      As the court in United States v. Sawicz, 2020 WL 1815851, *1
(E.D.N.Y. April 10, 2020), recently explained:
      [The] CARES Act expanded the maximum amount of time that a
      prisoner may spend in home confinement: “if the Attorney General
      finds that emergency conditions will materially affect the functioning of
      the [BOP], the Director of the Bureau may lengthen the maximum
      amount of time for which the Director is authorized to place a prisoner
      in home confinement ....” CARES Act §12003(b), Pub. L. No. 116-136,
      134 Stat. 281 (2020). Attorney General William Barr made the requisite
      “finding that emergency conditions are materially affecting the
      functioning of the Bureau of Prisons” on April 3, 2020, thereby
      triggering the BOP’s authority to expand the amount of time that a
      prisoner may spend in home confinement.

      The determination of which inmates qualify for home confinement
under the CARES Act is with the BOP Director. See United States v. Doshi,
2020 WL 1527186, *1 (E.D.Mi. March 31, 2020) (The CARES Act
“temporarily permits the Attorney General to ‘lengthen the maximum amount
of time for which [it] is authorized to place a prisoner in home confinement’
under §3624(c)(2)”, and “the authority to make this determination is squarely
allocated to the Attorney General, under whose authority is the Bureau of
Prisons.”). In fact, the CARES Act “does not mandate home confinement for

                                      18
       Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 19 of 20




any class of inmate.” Valenta v. Ortiz, 2020 WL 1814825, *1 (D.N.J. April 9,
2020).
       Under the CARES Act “Congress sought to address the spread of the
coronavirus in prisons by permitting BOP to expand the use of home
confinement under [Section 602 of the First Step Act] §3624(c)(2).” Furando,
2020 WL 1922357, *2 (citing Pub. L. No. 116-36, §12003(b)(2)). “Upon
direction of the Attorney General, Section 12003(b)(2) of the CARES Act
temporarily suspends the limitation of home confinement to the shorter of 10
percent of the inmate’s sentence or 6 months.” Id.
       Thus, the CARES Act provides that if the Attorney General finds that
emergency conditions will materially affect the functioning of the BOP, as he
did on April 3, 2020, 7 the BOP Director may increase the maximum amount
of time that a prisoner may spend in home confinement under the first
sentence of 18 U.S.C. §3624(c)(2). Id. at *3; Cruz, 2020 WL 1904476, *4.
       As such, “the jurisdiction of [a home confinement] determination [under
the CARES Act] is with the Director of the Bureau of Prisons.” Id.; Cordaro,
2020 WL 2084960, *6.


III.   CONCLUSION
       The court will dismiss Sutherland’s motion without prejudice to file a
§2241 habeas petition in the U.S. District Court for the District of Connecticut


     See Furando, 2020 WL 1922357, *2-3 (court summarized Barr’s
       7

Memoranda).
                                      19
            Case 3:17-cr-00131-MEM Document 182 Filed 06/16/20 Page 20 of 20




to the extent that it challenges the BOP’s sentence computation. Insofar as
Sutherland’s Motion is for Compassionate Release or for Reduction of
Sentence and for Immediate Release to Home Confinement related to the
COVID-19 pandemic, (Doc. 171), it will be DISMISSED WITHOUT
PREJUDICE for lack of jurisdiction due to his failure to exhaust his BOP
administrative remedies under §3582(c)(1)(A)(i). Finally, insofar as
defendant is seeking this court to compel the BOP to find that he is eligible
for home confinement designation under the CARES Act, the court will
DISMISS it since the authority to make this determination lies with the BOP
Director and not the court. Since the court is dismissing Sutherland’s motion
with respect to all of its claims, his motion for appointment of counsel, (Doc.
171), will be denied. An appropriate order will follow.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Dated: June 16, 2020
17-131-01




                                          20
